Exhibit 10.4

 

 

 

RECEIVABLES SALE AGREEMENT

dated as of March 31, 2008

between

FIFTH THIRD BANK,

a Michigan banking corporation

and

FIFTH THIRD HOLDINGS, LLC

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

  

DEFINITIONS AND USAGE

   1

SECTION 1.1

  

Definitions

   1

SECTION 1.2

  

Other Interpretive Provisions

   1

ARTICLE II

  

PURCHASE

   2

SECTION 2.1

  

Agreement to Sell and Contribute on the Closing Date

   2

SECTION 2.2

  

Consideration and Payment

   2

ARTICLE III

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

   2

SECTION 3.1

  

Representations and Warranties of Michigan Bank

   2

SECTION 3.2

  

Representations and Warranties of Michigan Bank as to each Receivable

   3

SECTION 3.3

  

Repurchase upon Breach

   4

SECTION 3.4

  

Protection of Title

   4

SECTION 3.5

  

Other Liens or Interests

   5

SECTION 3.6

  

Perfection Representations, Warranties and Covenants

   5

SECTION 3.7

  

FDIC Rule; Official Record

   5

ARTICLE IV

  

MISCELLANEOUS

   6

SECTION 4.1

  

Transfers Intended as Sale; Security Interest

   6

SECTION 4.2

  

Notices, Etc.

   7

SECTION 4.3

  

Choice of Law

   7

SECTION 4.4

  

Headings

   7

SECTION 4.5

  

Counterparts

   7

SECTION 4.6

  

Amendment

   7

SECTION 4.7

  

Waivers

   8

SECTION 4.8

  

Entire Agreement

   9

SECTION 4.9

  

Severability of Provisions

   9

SECTION 4.10

  

Binding Effect

   9

SECTION 4.11

  

Acknowledgment and Agreement

   9

SECTION 4.12

  

Cumulative Remedies

   9

SECTION 4.13

  

Nonpetition Covenant

   9

SECTION 4.14

  

Submission to Jurisdiction; Waiver of Jury Trial

   10

SECTION 4.15

  

Limitation of Rights

   10



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Assignment Pursuant to Receivables Sale Agreement
Schedule I    Representations and Warranties With Respect to the Receivables
Schedule II    Perfection Representations, Warranties and Covenants Schedule III
   Schedule of Michigan Bank Receivables



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of March 31, 2008 (as
amended from time to time, this “Agreement”) by FIFTH THIRD BANK, a Michigan
banking corporation (“Michigan Bank”), and FIFTH THIRD HOLDINGS, LLC, a Delaware
limited liability company (“FTH LLC”).

WITNESSETH:

WHEREAS, FTH LLC desires to purchase from Michigan Bank a portfolio of motor
vehicle receivables, including retail motor vehicle installment sales contracts
and/or installment loans that are secured by new and used automobiles and
light-duty trucks; and

WHEREAS, Michigan Bank is willing to sell such portfolio of motor vehicle
receivables and related property to FTH LLC on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale and Servicing Agreement dated as of the
date hereof (as from time to time amended, supplemented or otherwise modified
and in effect, the “Sale and Servicing Agreement”) among Fifth Third Auto Trust
2008-1, Fifth Third Bank, an Ohio banking corporation, as servicer, Fifth Third
Holdings Funding, LLC, as seller, and The Bank of New York, as indenture
trustee.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the
relevant jurisdiction and not otherwise defined in this Agreement are used as
defined in that Article; (c) the words “hereof,” “herein” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement; (d) references to any Article, Section,
Schedule, Appendix or Exhibit are references to Articles, Sections, Schedules,
Appendices and Exhibits in or to this Agreement and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”;
(f) except as otherwise expressly provided herein, references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.

 

1



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, Michigan Bank agrees
to transfer, assign, set over, sell and otherwise convey to FTH LLC without
recourse (subject to the obligations herein) on the Closing Date all of its
right, title, interest, claims and demands of the Michigan Bank, in, to and
under the Receivables described on Schedule III hereto, the Collections after
the Cut-Off Date, the Receivable Files and the Related Security relating
thereto, described in the assignment in the form of Exhibit A (“Assignment”)
delivered on the Closing Date (the “Michigan Bank Sold Assets”) having a Net
Pool Balance as of the Cut-Off Date equal to $401,257,666.46, which sale shall
be effective as of the Cut-Off Date. The sale, transfer, assignment and
conveyance made hereunder does not constitute and is not intended to result in
an assumption by FTH LLC of any obligation of Michigan Bank or the applicable
Originator to the Obligors, the Dealers or any other Person in connection with
the Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

SECTION 2.2 Consideration and Payment. In consideration of the transfer of the
Michigan Bank Sold Assets conveyed to FTH LLC on the Closing Date, FTH LLC shall
pay in cash to Michigan Bank on such date an amount equal to the estimated fair
market value of the Michigan Bank Sold Assets on the Closing Date.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of Michigan Bank. Michigan Bank makes
the following representations and warranties as of the Closing Date on which FTH
LLC will be deemed to have relied in acquiring the Michigan Bank Sold Assets.
The representations and warranties will survive the conveyance of the Michigan
Bank Sold Assets to FTH LLC pursuant to this Agreement, the conveyance of the
Michigan Bank Sold Assets by FTH LLC to the Depositor pursuant to the Purchase
Agreement, the conveyance of the Michigan Bank Sold Assets by the Depositor to
the Issuer pursuant to the Sale and Servicing Agreement and the Grant thereof by
the Issuer to the Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. Michigan Bank is a banking corporation validly existing
and in good standing under the laws of its state of organization and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. Michigan Bank has obtained all necessary licenses and approvals in
each jurisdiction where the failure to do so would materially and adversely
affect the ability of Michigan Bank to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Michigan Bank Sold Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by Michigan Bank of the Transaction Documents to which it is a party (i) have
been duly

 

2



--------------------------------------------------------------------------------

authorized by all necessary action on the part of Michigan Bank and (ii) do not
contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational documents or (C) any material agreement,
contract, order or other instrument to which it is a party or its property is
subject (other than violations which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or Michigan Bank’s ability to perform its obligations under,
the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by Michigan Bank of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Michigan Bank Sold Assets or would not materially and adversely
affect the ability of Michigan Bank to perform its obligations under the
Transaction Documents.

(d) Binding Effect. Each Transaction Document to which Michigan Bank is a party
constitutes the legal, valid and binding obligation of Michigan Bank enforceable
against Michigan Bank in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of corporations from time to time in effect or by general
principles of equity.

(e) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of Michigan Bank, threatened against Michigan Bank before or by
any Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by Michigan Bank of its obligations under this Agreement
or any of the other Transaction Documents or the collectibility or
enforceability of the Receivables, or (iv) relate to Michigan Bank that would
materially and adversely affect the federal or Applicable Tax State income,
excise, franchise or similar tax attributes of the Notes.

(f) Lien Filings. There are no material judgment, ERISA or tax lien filings
against Michigan Bank.

SECTION 3.2 Representations and Warranties of Michigan Bank as to each
Receivable. Michigan Bank hereby makes the representations and warranties set
forth on Schedule I as to the Receivables sold, contributed, transferred,
assigned, set over and otherwise conveyed to FTH LLC under this Agreement on
which such representations and warranties FTH LLC relies in acquiring the
Receivables. (For the avoidance of doubt, it is understood that Michigan Bank
makes representations and warranties only with respect to the Receivables
described on Schedule III hereto.) Such representations and warranties shall
survive the sale of the Receivables to the Seller under the Purchase Agreement,
the sale of the Receivables by the Seller to the Issuer under the Sale and
Servicing Agreement, and the Grant of the Receivables by

 

3



--------------------------------------------------------------------------------

the Issuer to the Indenture Trustee pursuant to the Indenture. Notwithstanding
any statement to the contrary contained herein or in any other Transaction
Document, Michigan Bank shall not be required to notify any insurer with respect
to any Insurance Policy obtained by an Obligor or to notify any Dealer about any
aspect of the transaction contemplated by the Transaction Documents.

SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to FTH LLC or
Michigan Bank of a breach of any of the representations and warranties set forth
in Section 3.2 at the time such representations and warranties were made which
materially and adversely affects the interests of the Issuer or the Noteholders,
the party discovering such breach or receiving such notice shall give prompt
written notice thereof to the other party; provided, that delivery of the
Servicer’s Certificate shall be deemed to constitute prompt notice of such
breach; provided, further, that the failure to give such notice shall not affect
any obligation of Michigan Bank hereunder. If Michigan Bank does not correct or
cure such breach prior to the end of the Collection Period which includes the
60th day (or, if Michigan Bank elects, an earlier date) after the date that
Michigan Bank became aware or was notified of such breach, then Michigan Bank
shall purchase any Receivable materially and adversely affected by such breach
from FTH LLC on the Payment Date following the end of such Collection Period.
Any such breach or failure will not be deemed to have a material and adverse
effect if such breach or failure does not affect the ability of FTH LLC (or its
assignee) to receive and retain timely payment in full on such Receivable. Any
such purchase by Michigan Bank shall be at a price equal to the Repurchase
Price. In consideration for such repurchase, Michigan Bank shall make (or shall
cause to be made) a payment to FTH LLC equal to the Repurchase Price by
depositing such amount into the Collection Account prior to 11:00 a.m., New York
City time on such Payment Date. Upon payment of such Repurchase Price by
Michigan Bank, FTH LLC shall release and shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse or
representation, as may be reasonably requested by Michigan Bank to evidence such
release, transfer or assignment or more effectively vest in Michigan Bank or its
designee any Receivable repurchased pursuant hereto. It is understood and agreed
that the obligation of Michigan Bank to purchase any Receivable as described
above shall constitute the sole remedy respecting such breach available to FTH
LLC.

SECTION 3.4 Protection of Title.

(a) Michigan Bank shall authorize and file such financing statements and cause
to be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of FTH LLC under this Agreement in the Receivables.
Michigan Bank shall deliver (or cause to be delivered) to FTH LLC file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

(b) The Michigan Bank will notify FTH LLC in writing within ten (10) days
following the occurrence of (i) any change in the Michigan Bank’s organizational
structure as a banking corporation, (ii) any change in the Michigan Bank’s
“location” (within the meaning of Section 9-307 of the UCC of all applicable
jurisdictions) and (iii) any change in the Michigan Bank’s name and shall have
taken all action prior to making such change (or shall have made arrangements to
take such action substantially simultaneously with such change, if it is not

 

4



--------------------------------------------------------------------------------

possible to take such action in advance) reasonably necessary or advisable in
the opinion of FTH LLC to amend all previously filed financing statements or
continuation statements described in paragraph (a) above. The Michigan Bank will
at all times maintain its “location” within the United States.

(c) Michigan Bank shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives, it being understood that any such backup archives may not reflect such
interest until up to thirty-five (35) days after the applicable changes are made
to such master computer records) that refer to a Receivable shall indicate
clearly the interest of FTH LLC (or any subsequent assignee of FTH LLC) in such
Receivable and that such Receivable is owned by such Person. Indication of such
Person’s interest in a Receivable shall not be deleted from or modified on such
computer systems until, and only until, the related Receivable shall have been
paid in full or repurchased.

(d) If at any time Michigan Bank shall propose to sell, grant a security
interest in or otherwise transfer any interest in motor vehicle receivables to
any prospective purchaser, lender or other transferee, Michigan Bank shall give
to such prospective purchaser, lender or other transferee computer tapes,
records or printouts (including any restored from backup archives) that, if they
shall refer in any manner whatsoever to any Receivable, shall indicate clearly
that such Receivable has been sold and is owned by FTH LLC (or any subsequent
assignee of FTH LLC).

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, Michigan Bank shall not sell, pledge, assign or transfer the
Receivables or other property transferred to FTH LLC to any other Person, or
grant, create, incur, assume or suffer to exist any Lien (other than Permitted
Liens) on any interest therein, and Michigan Bank shall defend the right, title
and interest of FTH LLC in, to and under such Receivables or other property
transferred to FTH LLC against all claims of third parties claiming through or
under Michigan Bank.

SECTION 3.6 Perfection Representations, Warranties and Covenants. Michigan Bank
hereby makes the perfection representations, warranties and covenants set forth
on Schedule II hereto to FTH LLC and FTH LLC shall be deemed to have relied on
such representations, warranties and covenants in acquiring the Michigan Bank
Sold Assets.

SECTION 3.7 FDIC Rule; Official Record.

(a) The parties hereto intend that (A) the FDIC Rule shall apply to the
transactions contemplated by this Agreement and the other Transaction Documents,
(B) the transactions contemplated by this Agreement and the other Transaction
Documents, taken as a whole, constitute a “securitization” within the meaning of
the FDIC Rule and (C) the transfer of Receivables and other property pursuant to
this Agreement constitutes a sale, and not secured borrowing, for accounting
purposes as it relates to the FDIC Rule.

 

5



--------------------------------------------------------------------------------

(b) So long as the Notes remain outstanding, this Agreement shall be treated as
an official record of Michigan Bank within the meaning of Section 13(e) of the
Federal Deposit Insurance Act (12 U.S.C. Section 1823(e)).

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and contributions rather than pledges or assignments of only a security interest
and shall be given effect as such for all purposes. It is further the intention
of the parties hereto that the Receivables and other Michigan Bank Sold Assets
shall not be part of Michigan Bank’s estate in the event of a bankruptcy or
insolvency of Michigan Bank. The sales and transfers by Michigan Bank of the
Receivables and related Michigan Bank Sold Assets hereunder are and shall be
without recourse to, or representation or warranty (express or implied) by,
Michigan Bank, except as otherwise specifically provided herein. The limited
rights of recourse specified herein against Michigan Bank are intended to
provide a remedy for breach of representations and warranties relating to the
condition of the property sold, rather than to the collectibility of the
Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Michigan Bank Sold Assets are held to be property of Michigan Bank, or if for
any reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Michigan Bank Sold Assets, then it is
intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
Michigan Bank of, and Michigan Bank hereby grants to FTH LLC, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Michigan Bank Sold Assets, to secure such indebtedness and
the performance of the obligations of Michigan Bank hereunder;

(iii) The possession by FTH LLC or its agent of the Receivable Files and any
other property that constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by FTH LLC or a person designated by FTH LLC, for purposes of
perfecting the security interest pursuant to the New York UCC and the UCC of any
other applicable jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents

 

6



--------------------------------------------------------------------------------

(as applicable) of FTH LLC for the purpose of perfecting such security interest
under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile and addressed in each case to Fifth Third Bank, One
Vandenberg Center, 111 Lyon Street N.W., Grand Rapids, Michigan 49503,
Attention: Joe Knapp, Telephone: (513) 534-5671, Facsimile: (513) 534-4319, or
at such other address as shall be designated by any of the specified addressees
in a written notice to the other parties hereto. Any notice required or
permitted to be mailed to a Noteholder shall be given by first class mail,
postage prepaid, at the address of such Noteholder as shown in the Note
Register. Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder; provided,
however, that any notice to a Noteholder mailed within the time and manner
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by Michigan Bank and
FTH LLC without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Swap Counterparty, the Owner Trustee, the Seller, the Servicer or
any other Person subject to Section 4.6(f) and the satisfaction of the Rating
Agency Condition.

(b) Subject to Section 4.6(f), any term or provision of this Agreement may be
amended by Michigan Bank and FTH LLC without the consent of the Indenture
Trustee, any Noteholder, the Issuer, the Owner Trustee, the Servicer, the Seller
or any other Person to add, modify or eliminate any provisions as may be
necessary or advisable in order to enable Michigan Bank, FTH LLC or any of their
Affiliates to comply with or obtain more favorable treatment under any law or
regulation or any accounting rule or principle (whether now or in the future in

 

7



--------------------------------------------------------------------------------

effect), it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied.

(c) Subject to Section 4.6(f), this Agreement may also be amended from time to
time by Michigan Bank and FTH LLC, with the consent of the Holders of Notes
evidencing not less than a majority of the Outstanding Note Balance of the
Controlling Class for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders. It will not be necessary for the
consent of Noteholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

(d) Prior to the execution of any such amendment, Michigan Bank shall provide
written notification of the substance of such amendment to each Rating Agency;
and promptly after the execution of any such amendment or consent, Michigan Bank
shall furnish a copy of such amendment or consent to each Rating Agency and the
Indenture Trustee.

(e) Prior to the execution of any amendment to this Agreement, FTH LLC, the
Owner Trustee, the Servicer and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which materially and
adversely affects the Owner Trustee’s or the Indenture Trustee’s, as applicable,
own rights, privileges, indemnities, duties or obligations under this Agreement,
the Transaction Documents or otherwise.

(f) Notwithstanding anything to the contrary herein, (i) this Agreement may not
be amended in any way that would materially and adversely affect the Owner
Trustee’s or the Indenture Trustee’s, as applicable, own rights, privileges,
indemnities, duties or obligations under this Agreement, the Transaction
Documents or otherwise without the prior written consent of such Person;
(ii) this agreement may not be amended in any way that would materially and
adversely affect the rights or obligations of the Swap Counterparty unless the
Swap Counterparty shall have consented in writing to such amendment; and
(iii) this Agreement may not be amended in any way that would significantly
change the permitted activities or powers of the Issuer even if such amendment
would not have an adverse effect on the Holders of the Notes without the consent
of the Holders of at least a majority of the Outstanding Notes.

SECTION 4.7 Waivers. No failure or delay on the part of FTH LLC, the Servicer,
Michigan Bank, the Issuer or the Indenture Trustee in exercising any power or
right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on FTH LLC or
Michigan Bank in any case shall entitle it to any notice or demand in similar or
other

 

8



--------------------------------------------------------------------------------

circumstances. No waiver or approval by either party under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, Michigan Bank
expressly acknowledges and consents to the sale of the Michigan Bank Sold Assets
and the assignment of all rights and obligations of Michigan Bank related
thereto by FTH LLC to the Depositor pursuant to the Purchase Agreement and by
the Depositor to the Issuer pursuant to the Sale and Servicing Agreement and the
Grant of a security interest in the Receivables and the other Michigan Bank Sold
Assets by the Issuer to the Indenture Trustee pursuant to the Indenture for the
benefit of the Noteholders and the Swap Counterparty. In addition, Michigan Bank
hereby acknowledges and agrees that for so long as the Notes are outstanding,
the Indenture Trustee will have the right to exercise all powers, privileges and
claims of FTH LLC under this Agreement.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or

 

9



--------------------------------------------------------------------------------

other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 4.15 Limitation of Rights. All of the rights of the Swap Counterparty
in, to and under this Agreement, if any, shall terminate upon the termination of
the Interest Rate Swap Agreement in accordance with the terms thereof and the
payment in full of all amounts owing to the Swap Counterparty under such
Interest Rate Swap Agreement.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

FIFTH THIRD BANK, a Michigan banking corporation By:   /s/ Michael Brost Name:  
Michael Brost Title:   Senior Vice President FIFTH THIRD HOLDINGS, LLC By:   /s/
Michael Brost Name:   Michael Brost Title:   Treasurer

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO RECEIVABLES SALE AGREEMENT

March 31, 2008

For value received, in accordance with the Receivables Sale Agreement dated as
of March 31, 2008 (the “Agreement”), between Fifth Third Bank, a Michigan
banking corporation (“Michigan Bank”), and Fifth Third Holdings, LLC, a Delaware
limited liability company (“FTH LLC”), on the terms and subject to the
conditions set forth in the Agreement, Michigan Bank does hereby transfer,
assign, set over, sell and otherwise convey to FTH LLC without recourse (subject
to the obligations in the Agreement) on the Closing Date, all of its right,
title, interest, claims and demands in, to and under the Receivables set forth
on the schedule of Receivables delivered by Michigan Bank to FTH LLC on the date
hereof, the Collections after the Cut-Off Date, the Receivable Files and the
Related Security relating thereto, which sale shall be effective as of the
Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by FTH LLC of any obligation of the undersigned or the applicable
Originator to the Obligors, the Dealers or any other Person in connection with
the Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Agreement or, if not defined in the
Agreement, in Appendix A to the Sale and Servicing Agreement, dated as of
March 31, 2008, among Fifth Third Bank, an Ohio banking corporation, Fifth Third
Auto Trust 2008-1, Fifth Third Holdings Funding, LLC and The Bank of New York,
as indenture trustee.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

FIFTH THIRD BANK, a Michigan banking corporation By:     Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

DESCRIBED ON SCHEDULE III AND TRANSFERRED BY MICHIGAN BANK TO

FTH LLC

(a) Characteristics of Receivables. Each Receivable:

(i) has been fully and properly executed by the Obligor thereto;

(ii) has either (A) been originated by a Dealer in the ordinary course of such
Dealer’s business to finance the retail sale by a Dealer of the related Financed
Vehicle and has been purchased by Michigan Bank in the ordinary course of its
respective business or (B) has been originated or acquired directly by Michigan
Bank in accordance with its customary practices;

(iii) as of the Closing Date is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of Michigan Bank, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Michigan
Bank, as secured party, which security interest, in either case, is assignable
and has been so assigned (x) by Michigan Bank to FTH LLC, (y) by FTH LLC to the
Seller and (z) by the Seller to the Issuer;

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

(v) provides, at origination, for level monthly payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first or last payment may be different but in no event more
than three times the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

(vii) was originated in the United States.

(b) Individual Characteristics. Each Receivable has the following individual
characteristics as of the Cut-Off Date:

(i) each Receivable is secured by a new or used automobile or light-duty truck;

(ii) each Receivable has a Contract Rate of no less than 5.00% and not more than
18.24%;

 

   Schedule I-1   



--------------------------------------------------------------------------------

(iii) each Receivable had an original term to maturity of not more than
84 months and not less than 12 months and each Receivable has a remaining term
to maturity, as of the Cut-Off Date, of 6 months or more;

(iv) each Receivable has an Outstanding Principal Balance as of the Cut-Off Date
of greater than or equal to $3,000.59;

(v) no Receivable has a scheduled maturity date later than February 28, 2015;

(vi) no Receivable was more than 30 days past due as of the Cut-Off Date;

(vii) as of the Cut-Off Date, no Receivable was noted in the records of the
Servicer as being the subject of any pending bankruptcy or insolvency
proceeding;

(viii) each Receivable is a Simple Interest Receivable;

(ix) each of the Receivables were selected using selection procedures that were
not known or intended by Michigan Bank to be adverse to FTH LLC; and

(x) the Dealer of the Financed Vehicle has no participation in, or other right
to receive, any proceeds of such Receivable.

(c) Schedule of Receivables. The information with respect to each Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

(d) Compliance with Law. Each Receivable complied at the time it was originated
or made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z, the
Servicemembers Civil Relief Act, state adaptations of the National Consumer Act
and of the Uniform Consumer Credit Code and any other consumer credit, equal
opportunity and disclosure laws applicable to that Receivable.

(e) Binding Obligation. Each Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all respects by the
holder thereof in accordance with its terms, subject, as to enforcement, to
applicable bankruptcy, insolvency, reorganization, liquidation or other similar
laws and equitable principles relating to or affecting the enforcement of
creditors’ rights generally.

(f) Receivable in Force. Each Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

(g) No Waiver. As of the Cut-Off Date, no provision of a Receivable has been
waived.

 

   Schedule I-2   



--------------------------------------------------------------------------------

(h) No Default. Except for payment delinquencies continuing for a period of not
more than 30 days as of the Cut-Off Date, the records of the Servicer did not
disclose that any default, breach, violation or event permitting acceleration
under the terms of the Receivable existed as of the Cut-Off Date or that any
continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of the Receivable had arisen as of the Cut-Off Date.

(i) Insurance. Each Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

(j) No Government Obligor. The Obligor on each Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

(k) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, conveyance or
pledge of such Receivable would be unlawful, void, or voidable. Michigan Bank
has not entered into any agreement with any Obligor that prohibits, restricts or
conditions the assignment of the related Receivable.

(l) Good Title. It is the intention of Michigan Bank that the sale,
contribution, transfer, assignment and conveyance herein contemplated constitute
an absolute sale, contribution, transfer, assignment and conveyance of the
Receivables and that the Receivables not be part of Michigan Bank’s estate in
the event of the filing of a bankruptcy petition by or against FTH LLC under any
bankruptcy law. No Receivable has been sold, transferred, assigned, conveyed or
pledged to any Person other than pursuant to the Transaction Documents. As of
the Closing Date, and immediately prior to the sale and transfer herein
contemplated, Michigan Bank had good and marketable title to each Receivable
free and clear of all Liens, and, immediately upon the sale and transfer
thereof, FTH LLC will have good and marketable title to each Receivable, free
and clear of all Liens (other than Permitted Liens).

(m) Filings. All filings (including, without limitation, UCC filings) necessary
in any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto), and to give the Indenture Trustee a first priority perfected
security interest therein, will be made within ten days of the Closing Date.

(n) Priority. The Receivable is not pledged, assigned, sold, subject to a
security interest, or otherwise conveyed other than pursuant to the Transaction
Documents. Michigan Bank has not authorized the filing of and is not aware of
any financing statements against Michigan Bank or FTH LLC that include a
description of collateral covering the Receivables other than any financing
statement relating to security interests granted under the Transaction Documents
or that have been terminated. The Receivables Sale Agreement creates a valid and
continuing security interest in the Receivable (other than the Related Security
with respect thereto) in favor of FTH LLC which security interest is prior to
all other Liens (other than

 

   Schedule I-3   



--------------------------------------------------------------------------------

Permitted Liens) and is enforceable as such against all other creditors of and
purchasers and assignees from FTH LLC.

(o) Characterization of Receivables. Each Receivable constitutes either
“electronic chattel paper,” “tangible chattel paper,” an “account,” a
“promissory note” or a “payment intangible,” each as defined in the UCC.

(p) One Original. There is only one executed original, electronically
authenticated original or authoritative copy of the contract (in each case
within the meaning of the UCC) related to each Receivable. If such original has
been marked, then such original does not have any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than to a party to the Transaction Documents.

(q) No Defenses. Michigan Bank has no knowledge either of any facts which would
give rise to any right of rescission, set-off, counterclaim or defense, or of
the same being asserted or threatened, with respect to any Receivable.

(r) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

(s) Pennsylvania Receivables. If such Receivable has an Obligor with a mailing
address in Pennsylvania, then such Receivable is not an “installment sale
contract” within the meaning of the Pennsylvania Motor Vehicles Sales Finance
Act, 69 P.S. §601 et. seq.

(t) Electronic Chattel Paper. As of the Cut-Off Date, such Receivable did not
cause the aggregate Outstanding Principal Balance of all Receivables that
constitute “electronic chattel paper” (as defined in the UCC) to exceed 1.00% of
the Net Pool Balance as of the Cut-Off Date.

(u) Prepayments. The Receivable requires the Obligor thereunder to pay, upon any
prepayment of such Receivable, an amount that is not less than the outstanding
principal balance of such Receivable plus interest accrued at the applicable
Contract Rate to the date of the prepayment.

 

   Schedule I-4   



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, Michigan Bank hereby represents, warrants, and covenants to FTH LLC
as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Michigan Bank Sold
Assets in favor of FTH LLC, which security interest is prior to all other Liens,
and is enforceable as such against creditors of and purchasers from Michigan
Bank.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”) “accounts,” “instruments” or “general
intangibles,” within the meaning of the applicable UCC.

3. Each Receivable is secured by a first priority validly perfected and
enforceable security interest in the related Financed Vehicle in favor of the
Michigan Bank, as secured party, or all necessary actions with respect to such
Receivable have been taken or will be taken to perfect a first priority security
interest in the related Financed Vehicle in favor of the Michigan Bank, as
secured party, subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, liquidation or other similar laws and equitable principles
relating to or affecting the enforcement of creditors’ rights generally.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by Michigan Bank to FTH LLC, Michigan Bank owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to FTH
LLC, FTH LLC will have good and marketable title to such Receivable free and
clear of any Lien.

5. The related Originator has received all consents and approvals to the sale of
the Receivables hereunder to FTH LLC required by the terms of the Receivables
that constitute instruments.

Perfection

6. Michigan Bank has caused or will have caused, within ten (10) days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Receivables
granted to FTH LLC hereunder; and the Servicer, in its capacity as custodian,
has in its possession the original copies of such instruments or tangible
chattel paper that constitute or evidence the Receivables, and all financing
statements referred to in this

 

   Schedule II-1   



--------------------------------------------------------------------------------

paragraph contain a statement that: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party/Purchaser.”

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

 

  (a)

All original executed copies of each such instrument or tangible chattel paper
have been delivered to the Indenture Trustee;

 

  (b)

Such instruments or tangible chattel paper are in the possession of the Servicer
and the Indenture Trustee has received a written acknowledgment from the
Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or

 

  (c)

The Servicer received possession of such instruments or tangible chattel paper
after the Indenture Trustee received a written acknowledgment from the Servicer
that the Servicer is acting solely as agent of the Indenture Trustee.

Priority

8. Michigan Bank has not authorized the filing of, and is not aware of any
financing statements against Michigan Bank that include a description of
collateral covering the Receivables other than any financing statement
(i) relating to the conveyance of Receivables by the Michigan Bank under the
Michigan Sale Agreement, (ii) relating to the conveyance of the Receivables by
FTH LLC to the Seller under the Purchase Agreement, (iii) relating to the
conveyance of the Receivables by the Seller to the Issuer under the Sale and
Servicing Agreement, (iv) relating to the security interest granted to the
Indenture Trustee under the Indenture or (v) that has been terminated.

9. Michigan Bank is not aware of any material judgment, ERISA or tax lien
filings against Michigan Bank.

10. Neither Michigan Bank nor a custodian or routing agent thereof holding any
Receivable that is electronic chattel paper has communicated an authoritative
copy of any loan agreement that constitutes or evidences such Receivable to any
Person other than the Servicer.

11. None of the instruments, electronic chattel paper or tangible chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than FTH LLC, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Receivables Sale Agreement or any
other Transaction Document, the perfection representations, warranties and
covenants contained in this Schedule II shall be continuing, and remain in full
force and effect until such time as all

 

   Schedule II-2   



--------------------------------------------------------------------------------

obligations under the Transaction Documents and the Notes have been finally and
fully paid and performed.

No Waiver

13. The parties to the Michigan Sale Agreement shall provide the Rating Agencies
with prompt written notice of any breach of the perfection representations,
warranties and covenants contained in this Schedule II, and shall not waive a
breach of any of such perfection representations, warranties or covenants.

 

   Schedule II-3   



--------------------------------------------------------------------------------

SCHEDULE III

SCHEDULE OF MICHIGAN BANK RECEIVABLES

[On File With the Servicer]

 

   Schedule III-1   